Citation Nr: 0637805	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  96-36 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbar spine 
disability, currently rated 20 percent disabling.

2.  Entitlement to an increased evaluation for a cervical 
spine disability, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
December 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which denied the veteran an increased 
evaluation for his service-connected low back disorder.  A 
subsequent RO rating action, dated in October 1996 increased 
the disability evaluation for the veteran's low back disorder 
from 10 percent to 20 percent, effective from February 1995.  

This appeal also stems from a July 1997 RO rating action, 
which denied the veteran an increased evaluation for his 
service-connected neck disorder.

In August 2004 the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file.  

Following the supplemental statement of the case issued to 
the veteran in July 2006, additional evidence pertinent to 
the issues in appellate status has been received by the 
Board.  This evidence has not been previously considered by 
the RO.  However, the veteran appears to have waived that 
initial consideration.  See 38 C.F.R. § 20.1304 (c) (2006).  
Nevertheless, in view of the action taken below, initial 
consideration of this evidence should be undertaken. 

This case was previously before the Board and, in June 2005, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board.  For reasons that will 
be explained below, the case is again being remanded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim.  
This includes, notice of the requirements for assignment of  
a disability rating and an effective date for an award of 
benefits.  As part of this remand, the veteran is to be 
provided proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The record suggests that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  In its June 2005 remand, the Board requested that the 
veteran be contacted to clarify whether he is receiving, 
disability benefits from the SSA and if so obtain copies of 
the underlying medical records considered by the agency in 
awarding such benefits.  It does not appear that this was 
done.  Therefore remand is required.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The record also indicates that the veteran was awarded 
benefits from a workmen's compensation program.  The medical 
records underlying the award of workmen's compensation 
benefits have also not been procured.

Lastly, the Board notes that since issuance of the 
supplemental statement of the case in July 2006, the veteran 
has submitted three form questionnaires signed by private 
physicians, identified as Dr. E.A., Dr. S.G.K., and Dr. L.P. 
assessing the severity of the veteran's low back and/or neck 
disorders based on evaluation and treatment provided to the 
veteran, in some cases for a number of years.  Medical 
records pertaining to evaluation and treatment rendered to 
him by these physicians should also be obtained and 
associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a higher 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Contact the veteran and request that 
he identify all non-VA providers who 
possess records, not already associated 
with the claims file pertaining to 
treatment or evaluation of him since 
August 1994 for complaints referable to 
the disorders at issue.  After securing 
any necessary release required, obtain 
all identified records to include the 
records of any evaluation and treatment 
provided to the veteran, by Drs. E.A., 
S.G.K., and L.P.  Dr. E.A. should be 
specifically rquested to provide any 
records that document the veteran's 
reported history of chronic 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

3.  Ask the SSA to provide copies of any 
records pertaining to the veteran's award 
of SSA disability benefits, if any, to 
include any medical records considered in 
making that award.  The materials 
obtained should be associated with the 
claims file.

4.  Request that the veteran furnish the 
name and address of his former employer, 
and information about the treatment he 
received in connection with his Workmen's 
Compensation claim.  Obtain the necessary 
authorization for the release of private 
medical records.  Obtain any and all 
documentation regarding the veteran's 
claim for benefits from the employer's 
Workmen's Compensation Disability 
insurance.

5.  Then, readjudicate the claims, to 
include consideration of all evidence 
received since the July 2006 supplemental 
statement of the case.  If the benefits 
sought are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and to his representative.  
They should be afforded an opportunity to 
respond before the claims folder is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________ 
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


